UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 08-6159



MICHAEL EDWARDS HANKINS,

                Petitioner - Appellant,

          v.


CAROLE F. WALLACE, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Jackson L. Kiser, Senior
District Judge. (7:07-cv-00485-jlk-mfu)


Submitted:   September 8, 2008        Decided:   September 18, 2008


Before WILKINSON and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Michael Edwards Hankins, Appellant Pro Se.        Virginia Bidwell
Theisen, Senior Assistant Attorney General, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Michael Edwards Hankins* seeks to appeal the district

court’s order denying relief on his 28 U.S.C. § 2254 (2000)

petition.     The order is not appealable unless a circuit justice or

judge     issues   a   certificate   of       appealability.         See   28   U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”     28 U.S.C. § 2253(c)(2) (2000).          A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

any assessment of the constitutional claims by the district court

is debatable or wrong and that any dispositive procedural ruling by

the   district     court   is   likewise      debatable.       See    Miller-El    v.

Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S.

473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).

We have independently reviewed the record and conclude that Hankins

has not made the requisite showing.                  Accordingly, we deny a

certificate of appealability, deny leave to proceed in forma

pauperis, and dismiss the appeal.              We dispense with oral argument

because the facts and legal contentions are adequately presented in




      *
      Although it appears from the pleadings Hankins has filed that
his middle name is “Edward,” the district court’s docket and
memorandum opinion spell Hankins’ middle name as “Edwards.” For
consistency, we have retained that latter spelling on our docket
and in this opinion.

                                          2
the materials before the court and argument would not aid the

decisional process.

                                                    DISMISSED




                              3